810 F.2d 916
UNITED STATES of America, Plaintiff-Appellee,v.Ram LACHMAN, Defendant-Appellant.
No. 85-1113.
United States Court of Appeals,Ninth Circuit.
Feb. 19, 1987.

Martin Healy, San Francisco, Cal., for plaintiff-appellee.
Chris Cannon, San Francisco, Cal., for defendant-appellant.
Before DOROTHY W. NELSON, WILLIAM C. CANBY, JR. and JOHN T. NOONAN, Circuit Judges.


1
Prior Report:  803 F.2d 1080.

ORDER

2
The petition for rehearing filed December 8, 1986, is granted.  No additional briefing or argument is required.  The order filed November 4, 1986, is withdrawn.  The order to show cause is discharged.


3
The suggestion of appropriateness of rehearing en banc filed December 8, 1986, is dismissed as moot.